Citation Nr: 1542886	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-22 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected cold injury right great toe.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to September 1965.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.


FINDING OF FACT

Throughout the appeal period, the Veteran's cold injury to the right great toe was manifested by cold sensitivity, color changes, locally impaired sensation, and fungal infection of the toenail.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service-connected cold injury right great toe have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the Veteran was provided with the required notice in March 2010 prior to the January 2011 rating decision in which service connection was granted.  The May 2013 statement of the case provided the Veteran with the relevant rating criteria for cold injury residuals.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties to notify have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, private treatment records and VA treatment records.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in November 2010 and February 2015.  The examiners reviewed the claims file, performed physical examinations where necessary and considered the Veteran's subjective complaints.  The examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R., Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis in the affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following manifestations in the affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis. 3 8 C.F.R. § 4.110, Diagnostic Code 7122.

Based on a review of the evidence of record, to include examinations in November 2010 and February 2015, the Board concludes that a 30 percent disability rating for service-connected cold injury right great toe is warranted for the entirety of the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Cold sensitivity was shown on examination in 2010 and in 2015.  In addition, evidence of color changes, specifically redness; locally impaired sensation, specifically numbness; and onychomycosis of the right great toenail were shown on examination in 2010.  Although the examination in 2015 focused on the feet and hands more generally, arthralgia, cold sensitivity, color changes, hyperhidrosis, and nail abnormalities were noted in the right foot.

III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected cold injury to the right great toe was evaluated as a cold injury pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The service-connected cold injury to the right great toe was manifested by cold sensitivity, color changes, locally impaired sensation, and fungal infection of the toenail.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that these manifestations are congruent with the disability picture represented by a 30 percent disability rating.  The criteria for a 30 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code 7122; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Additionally, an extraschedular rating may be awarded based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple disorders.

There is no indication that the Veteran's employability is affected by his cold injury great right toe and he has not made such a contention.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating of 30 percent for service-connected cold injury right great toe is granted, subject to regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


